Citation Nr: 9908021	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  97-09 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material has been submitted to reopen a claim 
of service connection for glaucoma.  


REPRESENTATION

Appellant represented by:	Elie Halpern, Attorney at Law


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel


INTRODUCTION

The veteran had less than 90 days of active service from 
August 27, 1980 to October 2, 1980.  


This appeal is before the Board of Veterans' Appeals (Board) 
from a December 1996 determination of the Reno, Nevada, 
Department of Veterans Affairs (VA) Regional Office (RO).

This case has been returned to the Board for final appellate 
review following its remand to the RO in September 1997.  The 
Board notes that the veteran's original claims file appears 
to have been lost at some point following the signing of the 
Board's prior decision on June 21, 1997.  The Board remanded 
the case in September 1997 to recover the missing claims 
folder and to perform additional steps to rebuild the claims 
file from collateral sources.  The claims file contains an 
August 1998 memo detailing the RO's exhaustive efforts to 
establish the chain of custody with respect to the original 
claims file as well as its efforts to obtain the evidence 
previously contained in the record.  

The record reflects that efforts to locate the claims file 
either at the Board or the RO have been unsuccessful.  In 
this regard, the claims file contains an August 1998 letter 
sent by the RO to the veteran regarding its efforts to obtain 
the evidence previously contained in the claims file.  The 
claims file contains an August 1998 reply from the veteran's 
attorney.  Following a review of these two letters in 
addition to the evidence of record and the Board's previous 
June 1996 decision, the Board is satisfied that service 
medical records, VA, and non-VA medical records pertinent to 
the veteran's claim have been obtained and associated with 
the rebuilt claims file.  


FINDINGS OF FACT

1.  The Board denied the veteran's claim for service 
connection for glaucoma in a June 1996 decision.


2.  The evidence added to the record since the June 1996 
decision of the Board bears directly and substantially upon 
the issue at hand, and because it is neither duplicative or 
cumulative, and is significant, it must be considered in 
order to fairly decide the merits of the claim.

3.  The probative medical evidence of record, both old and 
new, does not establish a link between the current diagnosis 
of glaucoma and an injury or disease incurred during active 
service.


CONCLUSIONS OF LAW

1.  Evidence received since the final February 1996 decision 
wherein the Board denied service connection for glaucoma is 
new and material, and the claim for service connection is 
reopened.  38 U.S.C. §§ 5108, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.156, 20.1100, 20.1105 (1998).

2.  The claim for service connection for glaucoma is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has 
been submitted to reopen a claim for 
service connection for glaucoma.

Criteria

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1998).

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (1998).

The Board notes that the United States Court of Appeals for 
the Federal Circuit (hereinafter, "the Court of Appeals") 
recently ruled that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
erred in adopting the test articulated in Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

The well groundedness requirement shall not apply with regard 
to reopening disallowed claims and revising prior final 
determinations.  Jones v. Brown, 7 Vet. App. 134 (1994).

Analysis

The veteran seeks to reopen his claim for service connection 
for glaucoma, which the Board denied in a June 1996 decision.  
When a claim is finally denied by the Board, the claim may 
not thereafter be reopened and allowed, unless new and 
material evidence has been presented.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (1995).

Review of the Board's findings of fact in the June 1996 
decision show that it found no competent medical evidence was 
of record that linked the veteran's glaucoma to his military 
service.  The Board noted in its decision that the service 
medical records contained no clinical findings, complaints, 
diagnoses, or treatment for glaucoma.  The Board further 
found that the postservice VA and private medical records 
dating from 1981 to 1995 revealed treatment for glaucoma 
beginning many years after discharge from service.  The Board 
also noted that the veteran asserted at his June 1995 
personal hearing that he had increased ocular pressure 
shortly following service and attributed the increase in 
ocular pressure to stress during service.  

In the case at hand, the Board finds that new and material 
evidence has been submitted to warrant reopening the 
veteran's claim for service connection for glaucoma.  The 
specified basis of the Board's June 1996 denial was that no 
competent medical evidence had been submitted to show that 
the postservice glaucoma was linked to the veteran's military 
service.  


The Board finds that the three letters added to the record 
since the Board's previous decision directly address this 
issue insofar as they attempt to link the veteran's current 
glaucoma to his military service.  

In a July 1996 letter, the veteran's private eye physician 
and surgeon stated the veteran's service medical records show 
in September 1980 he had a cup to disc ratio of 0.2 in both 
eyes, which increased to 0.35 in both eyes in January 1982.  
The physician indicated that this "may be an indication that 
[the veteran's] intraocular pressures were increasing 
steadily at that time, and is an indication that he could 
have been a glaucoma suspect as early as that."

The private physician opined in a second letter dated in 
July 1997 that "[b]ecause of his extremely high intraocular 
pressures (i.e. 24 mm Hg in the right eye and 31 mm Hg in the 
left) and increased cup-to-disc ratio, .7 cup, there is a 
high degree of medical probability that Open Angle Glaucoma 
(OAG) was extant in early 1980's."  

In a third letter, dated in June 1998, the physician opined 
that on a more probable than not basis, on or before 
October 2, 1981, [the veteran] would have been rated at a 
10 percent rating," citing 38 C.F.R. § 4.84a, Diagnostic Code 
6013 (providing a 10 percent minimum rating for simple 
primary noncongestive glaucoma).

The Board finds that these letters are new and material 
evidence as defined by the regulation.  The letters bear 
directly and substantially upon the issue at hand, and are 
neither duplicative or cumulative, and are significant so 
that they must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).  Here, the issue 
at hand is whether the veteran's glaucoma is linked to an 
injury or disease incurred during active service.  The three 
letters suggest that the veteran's glaucoma, first diagnosed 
after separation from active service, may have had its onset 
during the veteran's period of active service.

In light of the foregoing, the Board must conclude that the 
veteran has submitted "new" and "material" evidence 
sufficient to reopen his claim.  38 C.F.R. § 3.156.  The 
veteran has submitted new and material evidence addressing 
the underlying issue at hand of whether glaucoma is related 
to military service; therefore, the claim is reopened.

The Board notes that the Court recently announced a three-
step test with respect to new and material cases.  Under the 
new Elkins test, VA must first determine whether the veteran 
has submitted new and material evidence under section 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, No. 97-2180, slip op. at 4 (U.S. Vet. App. Feb. 17, 
1999); Elkins v. West, No. 97-1534, slip op. 15 (U.S. Vet. 
App. Feb. 17, 1999).  As new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for glaucoma, the Board will address the second 
element of whether the veteran's claim is well grounded in 
the next section of this decision.  


II.  Entitlement to service connection 
for glaucoma.

Factual Background

The service medical records show that the veteran was seen in 
the ophthalmology department in September 1980 and was given 
a diagnosis of old amblyopia.  The September 1980 medical 
board report shows that physical findings revealed visual 
acuity of the right eye limited to counting fingers at 2 feet 
and 20/40 in the left eye.  

The record contains two VA optometry clinic reports dated in 
January 1982.  One report shows that the intraocular 
pressures were on the high side of normal.  The second report 
appears to indicate intraocular pressure values of 25, 21, 
and 22, 21.  


A December 1982 private medical report shows that the veteran 
went to the eye clinic to recheck eye intraocular pressures 
which were 26 in October.  On examination, the examiner found 
intraocular pressures of 26 in the right eye and 28 in the 
left, noted by the examiner to constitute essentially no 
change.  He further noted that he believed the findings to be 
ocular hypertension.  

A June 1989 letter from the veteran's private physician shows 
that the veteran had been under his care for several years 
for several health problems and that the veteran had a 
history of glaucoma, which was being followed by an 
ophthalmologist.  

A May 1994 letter of the veteran's eye physician and surgeon 
indicates that he first saw the veteran in June 1988.  He 
noted that open angle glaucoma was diagnosed in June 1988.  
The record contains the outpatient treatment records of the 
private physician showing that the veteran is followed for 
his glaucoma in his clinic.  

Informative-type materials regarding glaucoma and ocular 
hypertension from the clinic indicate that ocular 
hypertension is defined by intraocular pressure over 21 mm of 
mercury.  The materials further provide that there is no 
conclusive method available to determine which individual 
with ocular hypertension will go on to develop glaucoma.  

In a July 1996 letter, the veteran's private eye physician 
and surgeon stated that the veteran's service medical records 
show in September 1980 he had a cup to disc ratio of 0.2 in 
both eyes, which increased to 0.35 in both eyes in 
January 1982.  He noted that intraocular pressures recorded 
in 1982 of 25, 21 for the right eye and 22, 21 for the left 
eye are considered high normal.  The physician indicated that 
the increase of the cup to disc ration from 0.2 during 
service to 0.35 in 1982 "may be an indication that [the 
veteran's] intraocular pressures were increasing steadily at 
that time, and is an indication that he could have been a 
glaucoma suspect as early as that."

The private physician opined in a second letter dated in 
July 1997 that "[b]ecause of his extremely high intraocular 
pressures (i.e. 24 mm Hg in the right eye and 31 mm Hg in the 
left) and increased cut-to-disc ratio, .7 cup, there is a 
high degree of medical probability that Open Angle Glaucoma 
(OAG) was extant in the early 1980's."  

In a third letter, dated in June 1998, the physician opined 
that on a more probable than not basis, on or before 
October 2, 1981, [the veteran] would have been rated at a 
10 percent rating," citing 38 C.F.R. § 4.84a, Diagnostic Code 
6013.  He noted that it was impossible to state with any 
medial certainty that the veteran had compensable glaucoma 
during service because the three tests to diagnose glaucoma 
had not been conducted.  

The physician enumerated that the first test consists of 
measuring the changes in the cup to disc ratio, the second as 
assessment of the visual field, and the third as intraocular 
pressure measurements.  He noted that only the cup to disc 
ratio had been measured during service, but based on the 
progression of the disease it was more probable than not he 
met the requirements set forth in the regulation for a 
compensable evaluation.  

Criteria

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  An allegation of a disorder that is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  


The Court has articulated the requirements for a well 
grounded claim for service connection as follows: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Grottveit, 5 Vet. App. at 
93.

The basic regulatory provision concerning service connection 
states that service connection connotes many factors but 
basically it means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303(a).  

An organic disease of the nervous system shall be granted 
service connection, although not otherwise established as 
incurred in service, if manifested to a compensable degree 
within one year following service in a period of war or 
following peacetime service on or after January 1, 1947, 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
Glaucoma is recognized as an organic disease affecting the 
nervous system.  VA Adjudication Procedure Manual, M21-1, 
Part VI, para. 11.07(h) (Change 52, Aug. 26, 1996).

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).
When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding that 
entitlement need not be established by a fair preponderance 
of the evidence).

Analysis

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

In the instant case, the Board finds that the veteran's claim 
for service connection for glaucoma is not well grounded.  
Initially, the Board notes that the first criterion of a 
current disability has been met.  The veteran's private 
physician noted that following a review of the veteran's 
medical records he first diagnosed glaucoma in June 1988.  
The record also contains outpatient treatment records showing 
that the veteran is followed for glaucoma by his private 
physician.  The probative medical evidence, however, does not 
meet the second and third elements of the requirements for a 
well grounded claim provided in Caluza.  

The veteran's private physician noted it was more likely than 
not that the veteran's glaucoma was manifest to a degree of 
10 percent within one year of his separation from service, 
"on or before October 2, 1981."  The record shows that the 
effective date of the veteran's separation from service is 
October 2, 1980.  In this regard, the Board notes that even 
assuming that glaucoma was manifest to a degree of 10 percent 
within one year following discharge, service connection on a 
presumptive basis is not available to the veteran based on 
his service.  See 38 C.F.R. § 3.309(a).  

The pertinent regulation states that the veteran must have 
served 90 days or more.  38 C.F.R. § 3.307(a)(1).  In the 
instant case, the veteran had less than 90 days of active 
service and service connection on a presumptive basis is not 
available.  See Robinson v. Brown, 9 Vet. App. 398 (1998) 
(finding that appellant had failed to demonstrate that the 
90 day period of service required for service connection of 
presumptive diseases was unconstitutional); Grose v. Brown, 4 
Vet. App. 144, 148 (1993) aff'd, 5 F.3d 1505 (1993), cert. 
denied, 114 S. Ct. 890 (1994) (holding that a veteran who 
served less than 90 days was not entitled to presumptive 
service connection for multiple sclerosis).  In light of the 
foregoing, the veteran must establish that glaucoma was 
incurred during active service on a direct basis.  

Following a review of the evidence of record, the Board finds 
that the veteran's claim is not well grounded on a direct 
basis.  Although the probative medical evidence shows that 
the veteran currently is treated for glaucoma, the evidence 
does not establish a nexus between the current disability and 
an inservice injury or disease.  

The medical evidence of record, which suggests a link between 
the current disorder and its onset during active service 
consists of the letters of the veteran's private physician.  
In his June 1998 letter, the physician stated that "it really 
is not possible, and would be speculation on my part, to give 
an opinion as to whether [the veteran's] glaucoma arose 
during his brief military service."  

The Board finds that the examiner's opinion is too 
speculative to link the veteran's postservice diagnosis of 
glaucoma to onset during active service.  The opinion does 
not rise to a sufficient level of certainty to establish that 
glaucoma was manifested during service.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (finding that a 
physician's statement expressed as "may or may not" was too 
speculative to establish a well grounded claim).  


The Board also finds that the private physician's other 
letters are too speculative to establish a well grounded 
claim.  In July 1996, the physician noted that the inservice 
cup to disc ratio was 0.2 and was 0.35 in 1982 and that this 
increase was an indication that the veteran could have been a 
glaucoma suspect at that time.  He also opined that there was 
a high degree of probability that open angle glaucoma was 
extant in the early 1980's.  The Board has viewed the 
physician's opinions in their full context and finds that 
they are too speculative to establish that glaucoma had its 
onset during the veteran's brief period of active service.  
Lee v. Brown, 10 Vet. App. 336, 339 (1997).  

A reasonable reading of the physician's letters suggests that 
glaucoma had its onset following, rather than during the 
veteran's active service.  As noted above, the presumption of 
service incurrence of a disease not otherwise established as 
incurred during service if manifest to a compensable degree 
within the applicable time period is not available to 
veterans with less than 90 days of active service.  Here, the 
change in the veteran's cup to disc ratio is not shown to 
have changed during military service, but rather between 
service and a period of over one year following service.  For 
these reasons, the medical opinions are too speculative to 
show that glaucoma had its onset during service for the 
purpose of establishing a well grounded claim. 

The issue of whether the veteran's glaucoma is linked to his 
military service involves a question of medical causation.  
The Board notes that, generally speaking, lay persons are not 
competent to offer evidence that requires medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).  Neither is the Board competent to supplement 
the record with its own unsubstantiated medical conclusions 
as to whether the veteran's glaucoma is related to his 
inservice exposure.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  In absence of medical opinions establishing such 
a causal link, the Board must deny the veteran's claim as not 
well grounded.



In light of the Board's finding that the veteran's claim for 
service connection for glaucoma is not well grounded, the 
Board notes that the second element of the Elkins test has 
not been met.  Accordingly, the Board's analysis ends here 
without addressing the merits of the claim.  Winters v. West, 
No. 97-2180, slip op. at 4 (U.S. Vet. App. Feb. 17, 1999); 
Elkins v. West, No. 97-1534, slip op. 15 (U.S. Vet. App. Feb. 
17, 1999).

Other Matters

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground his claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
Here, the veteran indicated that the primary medical evidence 
regarding his treatment for the glaucoma consists of the 
private treatment records of his private eye physician and 
surgeon.  The record contains several opinions of his 
physician as well as pertinent private and VA records prior 
to seeing the eye surgeon.  It does not appear from the 
record that any outstanding evidence would link his glaucoma 
to his military service.

The Court of Appeals found that 38 U.S.C. § 5107(a) indicates 
that giving the benefit of the doubt to a claimant does not 
relieve the claimant of carrying the burden of establishing a 
well grounded claim.  Epps v. Gober, 126 F.3d 1464, 1469 
(Fed. Cir. 1997) cert. denied sub nom. Epps v. West, 118 S. 
Ct. 2348 (1998).

The Court of Appeals also held that 38 U.S.C. § 5107(a) 
requires a claimant to submit and establish a well grounded 
claim before VA is required to provide assistance to a 
claimant in developing facts underlying the claim.  Epps v. 
Gober, 126 F.3d at 1469.


ORDER

The veteran having submitted new and material evidence to 
reopen his claim for service connection for glaucoma, the 
appeal is allowed to this extent.  

The veteran not having submitted a well grounded claim of 
entitlement to service conection for glaucoma, the appeal to 
this extent is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

 
- 14 -


- 1 -


